Mr. Justice Todd, Jit.,
concurring.
I concur in the result of the foregoing decision because,, it being alleged in the third paragraph of the complaint that when respondent made to Mr. Justice De Jesús the statements mentioned in the preceding paragraph, that is, the report of what had happened to him, he asked that magistrate’’ to transmit his statements to the Supreme Court of Puerto Rico; and it being further alleged, in the fourth paragraph of the complaint, that said magistrate transmitted the said statements to this Supreme Court in compliance with the request of the respondent, which allegations must be taken as true for the purpose of the motion to dismiss, said statements-may be considered as having been made by the respondent in the presence of the court, for Mr. Justice De Jesús did nothing else than to comply with the request alleged to have been made by the respondent; and it may be considered, at least constructively, that respondent made those statements in the presence of the court.
I wish to state, further, that I do not agree with the restrictive interpretations that the majority opinion gives to the *129case of Nye v. U. S., 85 L. Ed. 733, and to the dissenting opinion of Mr. Justice Holmes in Toledo Newspaper Co. v. U. S., 247 U. S. 402, 62 L. Ed. 1186.